UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

APR - 2 2003
Sonja D. Kerr, Esq.
Kerr Law Offices
5972 Cahill Avenue S., Suite 110
Inver Grove Heights, Minnesota 55076
Dear Ms. Kerr:
Thank you for your letter to Larry Ringer and Dr. JoLeta Reynolds in the Office of
Special Education Programs (OSEP) regarding the development of individualized
education programs (IEPs). We apologize for the delay in responding to your concerns.
In your letter, you requested clarification on two issues. Your specific questions are
restated below followed by OSEP's response.
1. Should IEPs be developed, reviewed and revised in meetings or is it acceptable to
have a meeting and then have someone "write up" the IEP?

As you point out, the Individuals with Disabilities Education Act (IDEA) Part B
regulations at 34 CFR §300.340 define IEP as a "written statement for a child with a
disability that is developed, reviewed, and revised in a meeting in accordance with
§§300.341-300.350." Discussion in Appendix A to 34 CFR Part 300 (Notice of
Interpretation, question 32) clarifies that agency staff may come to an IEP meeting
prepared with evaluation findings and proposed recommendations regarding IEP content,
but the agency must make it clear to the parents at the outset of the meeting that the
services proposed by the agency are only recommendations for review and discussion
with the parents. Furthermore, parents have the fight to bring questions, concerns and
recommendations to an IEP meeting as part of a full discussion of the child's needs and
the services to be provided to meet those needs before the IEP is finalized.
Neither the IDEA nor the final regulations implemented pursuant to that Act address the
"write up" of the IEP. Therefore, whether or not parents must be physically present when
the IEP is written is a State issue. If, however, the "write up" is done following the IEP
team meeting, it must accurately reflect the decisions of the IEP team that were made
during the IEP team meeting.
2. Minnesota has a process known as conciliation conference, Minn. R. at 3525.3 700;
does the process violate IDEA ?

Your question appears to focus on whether an IEP can be developed during a conciliation
conference. Neither the IDEA nor the final regulations implemented pursuant to that Act
prohibit parties to a dispute from entering into an agreement to resolve that dispute.
Therefore, the IDEA and the final regulations do not prohibit a school system from
proposing an IEP developed in a conciliation conference to the parents. Further, neither
400 MARYLAND AVE., S.W., WASHINGTON. D.C. 20202
www. ed.gov
Our mission is to e n s u r e equal a c c e s s to education and to promote educational excellence throughout the Nation

Page 2 - Sonja D. Kerr, Esq.
the IDEA nor the final regulations prohibit parties from making offers of settlement or
submitting such settlement offers to a hearing officer or court. The IDEA actually
contemplates that parties will make offers of settlement, and that they may be submitted
to a hearing officer or court, by limiting attorneys' fees where the relief obtained is not
more favorable than the offer of settlement. 20 U.S.C. 1415(i)(3)(D).
I hope this information is helpful. If I can be of further assistance, please do not hesitate
to contact me.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

